Citation Nr: 1235040	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 50 percent for dysthymia.

4.  Entitlement to a rating in excess of 10 percent for lumbar back strain.

5.  Entitlement to service connection for arthritis of the spine.

6.  Entitlement to an effective date earlier than June 29, 2009, for the grant of service connection for left lower extremity radiculopathy.

7.  Entitlement to an effective date earlier than June 29, 2009, for the grant of service connection for right lower extremity radiculopathy.

8.  Entitlement to an effective date earlier than July 11, 2009, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to special monthly compensation based on the need for aid and attendance.

10.  Whether the reduction of the evaluation of the Veteran's service-connected coronary artery disease from 100 percent to 30 percent effective from June 1, 2011, was proper.

11.  Whether the termination of special monthly compensation for housebound benefits effective from June 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a September 2009 rating decision, the RO granted service connection for left and right lower extremity radiculopathy, and assigned each condition a 10 percent rating effective June 29, 2009.  The RO also continued a 50 percent rating for dysthymia and a 10 percent rating for lumbar back strain.

In a December 2009 rating decision, the RO granted a TDIU effective July 11, 2009, and denied service connection for arthritis of the spine.

In a March 2011 rating decision, the RO reduced the Veteran's 100 percent rating for coronary artery disease to 30 percent effective June 1, 2011, and terminated special monthly compensation for housebound benefits effective June 1, 2011.

In an August 2011 rating decision, the RO denied special monthly compensation for aid and attendance.

The issues of entitlement to increased ratings for left lower extremity radiculopathy, right lower extremity radiculopathy, dysthymia, and lumbar back strain, as well as service connection for arthritis of the spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran filed his initial claims of entitlement to service connection for left and right lower extremity radiculopathy on June 29, 2009; service connection was granted in a September 2009 rating decision, which assigned effective dates of June 29, 2009 for each disability.

2.  The Veteran filed his claim of entitlement to a TDIU on September 28, 2009; entitlement to TDIU was granted in a December 2009 rating decision, which assigned an effective date of July 11, 2009; there is no evidence of any earlier unadjudicated formal or informal claim or factually ascertainable evidence demonstrating entitlement to TDIU prior to July 11, 2009. 

3.  The Veteran's service-connected disabilities do not render him unable to care for his daily personal needs without assistance from others, or unable to protect himself from the hazards and dangers of daily living on a regular basis.

4.  In January 2011, the RO notified the Veteran of a proposal to reduce the disability evaluation for his service-connected coronary artery disease from 100 percent to 30 percent, and to discontinue special monthly compensation for housebound benefits.

5.  The RO reduced the Veteran's disability rating for coronary artery disease to 30 percent and terminated housebound benefits in a March 2011 rating decision, effective as of June 1, 2011; at the time of the effective date of the reduction, June 1, 2011, the Veteran's coronary artery disease had been rated as 100 percent disabling since April 26, 2010, for a period of less than five years.

6.  Since June 2010, the Veteran's coronary artery disease has been stable, and is manifested by METs of greater than 5 but less than 7, and an ejection fraction greater than 50 percent; he is not substantially confined to his dwelling, the immediate premises, a ward or clinical area of an institution due to a service-connected condition.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 29, 2009, for the grant of service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date earlier than June 29, 2009, for the grant of service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an effective date earlier than July 11, 2009, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, (2011).

4.  The criteria for entitlement to special monthly compensation by reason of being in need of the aid and attendance of another person have not been met. 38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).

5.  The reduction of the rating for service-connected coronary artery disease from 100 percent to 30 percent effective from June 1, 2011, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2011).

6.  The termination of special monthly compensation for housebound benefits effective June 1, 2011, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.350, 3.351 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Effective Date Claims

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the effective date issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

B.  Aid and Attendance Claim

Prior to the initial adjudication of the Veteran's claim, a letter dated in May 2011 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was also notified of the criteria for establishing an effective date and disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's VA and private treatment records have been associated with the claims file.  These records contain sufficient information to render a decision on the Veteran's aid and attendance claim, and therefore no VA examination was necessary.  See 38 C.F.R. § 3.159(c)(4).

C.  Reductions

The Board notes that the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  The VCAA is not applicable where the law governing the matter in question provides such provisions.  Barger v. Principi, 16 Vet. App. 132 (2002).

Where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that VA has complied with the notice procedures of 38 C.F.R. § 3.105(e).  A rating decision dated December 2010, and a notification letter sent to the Veteran in January 2011, detailed the proposed actions, described the types of evidence which would be helpful in avoiding the proposed reduction, and informed him of the right to request a hearing on the matter.  The Veteran did not request a hearing.  The RO then promulgated the March 2011 rating decision on appeal which reduced the Veteran's 100 percent disability rating for coronary artery disease to 30 percent and terminated housebound benefits.

Earlier Effective Dates

A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). An effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2) , 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125   (1997). Thus, when addressing the effective date for an award of increased compensation, a determination must be made when a claim for increased compensation was received and when a factually ascertainable increase in disability occurred. With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim. 38 C.F.R. § 3.155(c). Generally, the informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a). A VA treatment note may constitute an informal claim for increase. 38 C.F.R. § 3.157. 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

According to 38 C.F.R. § 3.158, where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (2011).

The effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

B.  Radiculopathy Claims

The Veteran did not file his claim of service connection for radiculopathy within one year of service separation.  Rather, he first filed claims for service connection for numbness in his left and right legs on June 29, 2009.  The RO granted these claims in a September 2009 rating decision and assigned 10 percent ratings effective June 29, 2009, the date of the Veteran's claims. 

Notably, while the Veteran has perfected an appeal with respect to these issues, neither he nor his representative has offered any specific argument as to what effective date should be granted, or why an earlier effective date should be granted.  Nonetheless, the Board has reviewed all the communications and treatment records in the file.  While the Veteran sought treatment for lower extremity numbness as early as October 1982, the Board finds that no document in the claims file may be reasonably be interpreted to be a formal or informal claim for service connection benefits for lower extremity radiculopathy before June 29, 2009.  See Lalonde, 12 Vet. App. at 381-82 (finding no evidence of informal claim); Servello, 3 Vet. App. 196, 199-200 (1992) (identifying submittal of informal claim).  Therefore, an effective date earlier than June 29, 2009, the date of claim, is not warranted for the grants of service connection for left and right lower extremity radiculopathy.

C.  TDIU

The Veteran filed his claim for a TDIU on September 28, 2009.  The RO granted this claim in a December 2009 rating decision and assigned an effective date of July 11, 2009.  This effective date was based on evidence which demonstrated that the Veteran had stopped working due to his disabilities as of that date.  There is no earlier evidence of an earlier unadjudicated formal or informal claim or evidence establishing that entitlement was factually ascertainable prior to July 11, 2009.

Again, while the Veteran has perfected an appeal with respect to this issue, neither he nor his representative has offered any specific argument as to what effective date should be granted, or why an earlier effective date should be granted.  Nonetheless, the Board has reviewed all the communications and treatment records in the file,  but finds that no document in the claims file may reasonably be interpreted to be a formal or informal claim for a TDIU before September 28, 2009.  See Lalonde.  Therefore, an effective date earlier than July 11, 2009, is not warranted for the grant of a TDIU.

The Board also notes that the relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  However, at the time of this TDIU claim, and again in a January 2011 submission, the Veteran reported that he worked full time as a manager through July 10, 2009.  Therefore, an earlier effective date for TDIU would not be appropriate, as the Veteran was employed in a substantially gainful occupation during that period.

Aid and Attendance

Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).

The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

A finding that a veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that a veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.

The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Here, the Veteran has not contended or demonstrated that he has a visual impairment due to service-connected disabilities to the extent that he is blind or nearly blind, or that he is a patient living in a nursing home.  The available medical evidence does not show the required level of visual impairment, much less any visual impairment due to service-connected disabilities, and does not indicate that the Veteran was a patient in a nursing home at any point during the period on appeal.  Moreover, there is no indication that the Veteran has required any significant assistance with the activities of daily living outlined in 38 C.F.R. § 3.352(a).   It appears he traveled regularly to the VA medical center for the treatment of his various disabilities during the period on appeal, and was generally independent with respect to activities of daily living.

Therefore, special monthly compensation for aid and attendance is not warranted.


Reductions

A.  Applicable Law

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 100 percent disability evaluation for his coronary artery disease, and his special monthly compensation for housebound benefits, were awarded effective April 26, 2010, and were reduced effective June 1, 2011, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply. 

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

B.  Coronary Artery Disease

Historically, the Veteran was granted service connection for coronary artery disease in a November 2010 rating decision.  He was assigned a 10 percent rating effective from March 22, 2002, and a 100 percent rating from April 26, 2010.  Notably, the Veteran's treatment records documented a myocardial infarction and coronary stent treatment in March 2010.  A VA examination was conducted in April 2010.  In the November 2010 rating decision, the RO stated, "We have requested a new VA examination in order to better evaluate the current level of disability for your heart disease.  You will receive a separate letter regarding this issue in the near future."  The Veteran underwent an additional examination in December 2010, and his disability rating was reduced in the March 2011 rating decision on appeal.

The Veteran's coronary artery disease has been rated under Diagnostic Code 7005.  Under the rating schedule, arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs (metabolic equivalent)  but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).

Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Id.

Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent, is rated 60 percent disabling.  Id.

Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; LVEF of less than 30 percent, is rated 100 percent disabling.  Id.

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2011).

As noted above, the Veteran's treatment records documented a myocardial infarction and coronary stent treatment in March 2010.  The Veteran was afforded a VA examination in April 2010.  With respect to current symptoms, the Veteran reported walking 6 blocks daily to help strengthen his heart.  He had a weight lifting limit of 30 pounds.  He complained of fatigue with walking, and got tired more easily after a long day.  He also got tired after driving in a car for more than 1 hour.  He treated his condition with medication.  He estimated his METs to be less than 3 as he could walk, dress, and drive, but not push a power mower, lift heavy objects, or perform intercourse.  On examination, the examiner noted that a stress test was medically contraindicated, as the exam was within three months of a myocardial infarction.  Heart size was normal.  Left ventricle ejection fraction was greater than 50 percent.

VA treatment records show the Veteran was seen in June 2010.  He reported doing well, and had no further chest pain, shortness of breath, rapid heart rate, or dizziness.  An echocardiogram showed a left ventricle ejection fraction of 60 percent.  The treating physician indicated that coronary artery disease was stable.

Private treatment records dated September 2010 reflect similar findings.  The Veteran reported walking 12 to 14 blocks a day without difficulty.  He did report some dizziness when he stood up quickly.

The Veteran underwent an additional VA examination in December 2010.  He reported some chest pains which he treated with nitroglycerin.  He walked on a treadmill daily, but reported some chest pains with carrying objects up a flight of stairs.  His estimated METs was greater than 5 but less than 7.  The examiner noted a June 2010 left ventricle ejection fraction of 60 percent.  The examiner indicated that the Veteran's condition resulted in a lack of stamina and fatigue.

Based on the evidence of record, the Board finds that the reduction from 100 percent to 30 percent for the Veteran's service-connected coronary artery disease was proper.  The treatment records from June 2010 and September 2010 reflect stable coronary artery disease with an ejection fraction of 60 percent.  During the December 2010 VA examination, METs was estimated to be between 5 and 7.  Collectively, these findings were generated prior to the proposed reduction and are consistent with a 30 percent rating under Diagnostic Code 7005, which governs the rating of coronary artery disease.  The objective medical evidence clearly demonstrates improvement from the 100 percent disability level, which contemplates METs of 3 or less, or an ejection fraction of less than 30 percent.  The Board acknowledges the Veteran's complaints of occasional chest pain and dizziness with standing, as well as the functional limitations resulting from his condition.  However, those symptoms are adequately covered by the 30 percent rating, and do not show that the Veteran's condition has continued at the 100 percent disability level, which contemplates total disability.  Therefore, the reduction from 100 percent to 30 percent for the Veteran's coronary artery disease was proper.

C.  Housebound Benefits

Historically, the Veteran was granted special monthly compensation for housebound benefits in a November 2010 rating decision.  When his disability rating for coronary artery disease was reduced from 100 percent to 30 percent in the March 2011 rating decision on appeal, the RO also discontinued housebound benefits.

The regulations provide additional compensation on the basis of being housebound where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As discussed earlier, the reduction from 100 percent to 30 percent for the Veteran's service-connected coronary artery disease was proper.  As a result of this reduction, the Board notes that the Veteran does not meet the schedular rating criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.

Moreover, the evidence does not reflect that the Veteran has been institutionalized as a result of his service-connected disabilities, nor has the Veteran contended or demonstrated that he is substantially confined to his dwelling or immediate premises.  A review of VA examination reports, VA treatment records, and statements submitted by the Veteran does not show him to be so confined.  Indeed, it appears he traveled regularly to the VA medical center for the treatment of his various disabilities during the period on appeal, and was generally independent with respect to activities of daily living.  Therefore, the termination of special monthly compensation for housebound benefits by the RO was proper.



ORDER

An effective date earlier than June 29, 2009 for the grant of service connection for left lower extremity radiculopathy is denied.

An effective date earlier than June 29, 2009 for the grant of service connection for right lower extremity radiculopathy is denied.

An effective date earlier than July 11, 2009 for the grant of a TDIU is denied.

Entitlement to special monthly compensation for aid and attendance is denied.

Restoration of a 100 percent disability rating for coronary artery disease is denied.

Restoration of special monthly compensation for housebound benefits is denied.


REMAND

The Veteran is seeking increased ratings for his service-connected lower extremity radiculopathy conditions, dysthymia, and lumbar back strain.  His most recent VA examinations for these disabilities were conducted in August 2009.  The Board also notes that the available treatment records generated since that time do not contain sufficient findings to address the current severity of the Veteran's lumbar strain and radiculopathy based on the schedular rating criteria for each disability.

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. See Weggenmann v. Brown, 5 Vet. App. 281, 284   (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Because there may have been a significant change in his conditions, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claims for increased disability ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Therefore, the Veteran should be afforded new VA examinations to determine the current status of his service-connected disabilities.

With respect to the claim for service connection for arthritis of the spine, the Board notes that the Veteran is currently diagnosed with degenerative changes in the cervical and thoracic spinal columns, and is also presently service-connected for a lumbar back strain and radiculopathy of the bilateral lower extremities.  Therefore, the Board will develop the Veteran's claim for arthritis of the spine as it pertains to the cervical and thoracic spinal columns.

Notably, service treatment records reflect findings of old Scheuermann's disease in the thoracic spine.

The Board finds that an opinion is necessary in order to determine the nature and etiology of the Veteran's cervical spine and thoracic spine conditions.  The examiner should diagnose any current cervical spine or thoracic spine conditions.  He/she should also comment on whether these conditions are etiologically related to service, proximately due to the Veteran's lumbar back strain, or aggravated by his lumbar back strain.

SSOC

The Board notes that recent treatment records associated with the claims file do address the current status of the Veteran's service-connected dysthymia.  However, these records are dated after the June 2010 statement of the case, and therefore have not been reviewed by the RO.  Because these treatment records are additional pertinent evidence, a remand is required for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to a veteran when additional pertinent evidence is received after a statement of the case has been issued).  However, as the claim is being remanded, and the Veteran's last VA examination for dysthymia was in August 2009, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected dysthymia.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail. 

The examiner should determine all current manifestations associated with the Veteran's service-connected dysthymia and to comment on its severity.  The examiner should also specifically address the degree of social and occupational impairment caused by the Veteran's dysthymia.  A current Global Assessment of Functioning (GAF) scale score should be provided.

2.  The RO should schedule the Veteran for appropriate VA spine examination to determine the nature, extent, frequency and severity of any identified orthopedic and neurologic impairment related to his service-connected lumbar back strain disability and radiculopathy of the bilateral lower extremities.  The report should address range of motion, flare-ups, and incapacitating episodes, as well as neurologic impairment such as diminished reflexes, decreased sensation, reduced motor strength, and any bowel or bladder impairment.   

After a review of the claims folder and appropriate physical examination, the examiner should also address the following:

(A) Identify all current cervical spine and thoracic spine disabilities;

(B) Determine whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine and/or thoracic spine disabilities are etiologically related to service; and

(C)  Determine whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine and/or thoracic spine disabilities are proximately due to, OR, alternatively, aggravated by the Veteran's service-connected lumbar back strain.  If it is determined that the Veteran's cervical spine or thoracic spine disability is aggravated by lumbar strain, then to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the cervical spine or thoracic spine disability before the onset of lumbar strain, or by the earliest medical evidence created at any time between the onset of lumbar strain and the examiner's current findings.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


